Citation Nr: 0200179	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  97-27 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for urinary incontinence secondary to service-
connected coccygodynia.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for fecal incontinence secondary to service-
connected coccygodynia.

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for tremors secondary to service-connected 
coccygodynia.

4.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for Hepatitis C secondary to service-connected 
coccygodynia.

5.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for residuals of a chronic lumbar strain, to 
include herniated lumbar discs, degenerative arthritis of the 
lumbar spine and lower extremity muscle weakness; and 
cervical myelopathy at C3-C4. 

6.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder secondary to service-
connected coccygodynia.

7.  Entitlement to an increased rating for coccygodynia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 6, 1973 to 
September 26, 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought. 

Treatise evidence was received in October 2001 together with 
the veteran's representative's Informal Hearing Presentation 
(IHP) after the case had been certified to the Board by the 
agency of original jurisdiction (AOJ).  Although such 
evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  

The Board also observes that additional medical consultation 
and treatment records were received in September 2001 after 
the case had been certified to the Board by the agency of 
original jurisdiction (AOJ); such medical evidence has not 
first been considered by the AOJ.  Pursuant to 38 C.F.R. 
§ 20.1304 (2001), pertinent evidence received by the Board 
under this section necessitates a return of the case to the 
AOJ for review, consideration and preparation of a 
supplemental statement of the case prior to a Board decision 
unless there has been a waiver of such referral.  The 
evidence submitted in this case, while not accompanied by a 
waiver of referral, relates primarily the remanded issues and 
so referral is not required. 

The Board additionally observes that a notice of disagreement 
was received in July 1997, which while contesting a rating 
that was issued that same month vis-à-vis increased rating 
for coccygodynia, and is regarded by the Board as also 
adequate to constitute disagreement with a May 1997 rating 
that denied entitlement to service connection for a 
psychiatric disorder secondary to service-connected 
coccygodynia.  In light of the history of the particular 
claim for a psychiatric disorder in this instance, the Board 
considers the claim is most properly couched in terms of 
whether new and material evidence has been received and as 
more fully set forth on the second page of this decision.  
That notwithstanding and although the claim was subsequently 
addressed in at least one other rating decision, see e.g. 
rating of August 2001 and another notice of disagreement was 
submitted, a statement of the case has not been issued as to 
that claim.  Accordingly, the matter will be remanded to the 
RO for disposition as appropriate.  Manlincon v. West, 12 Vet 
App 238 (1999). 

It is noted that, although having requested a hearing before 
the RO, the veteran requested that the hearing be canceled in 
March 1999, and the appeal is being processed accordingly.  
The Board construes a statement from the veteran dated in 
June 2001 together with the veteran's representative IHP to 
constitute an abandonment of a claim of entitlement to a 
clothing allowance.

The Board also notes that in the veteran's notice of 
disagreement, dated September 7, 2001, he asserts an 
additional claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for Hepatitis C as a result of treatment 
in April 1997.  Furthermore, in it's IHP dated in October 
2001, the veteran's representative has advanced a claim for 
special monthly compensation; the Board observes that special 
monthly pension was awarded pursuant to a September 2000 
rating.  Nevertheless, because those issues are not before 
the Board on this appeal, they are hereby referred to the RO 
for appropriate action.  

The veteran's claim for an increased rating for coccygodynia 
will be addressed in the Remand portion of the below opinion.


FINDINGS OF FACT

1.  In an unappealed rating decision dated August 5, 1998, 
the RO denied the veteran entitlement to service connection 
for urinary incontinence, fecal incontinence, tremors and 
Hepatitis C, all claimed as secondary to service-connected 
coccygodynia.

2.  In an unappealed rating decision dated October 19, 1983, 
the RO denied the veteran entitlement to service connection 
for residuals of a chronic lumbar strain.

3.  That evidence associated with the claims file subsequent 
to the August 5, 1998 decision which is neither cumulative 
nor redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claims of service connection for urinary 
incontinence, fecal incontinence, tremors and Hepatitis C, 
all claimed as secondary to service-connected coccygodynia. 

4.  That evidence associated with the claims file subsequent 
to the October 19, 1983 decision which is neither cumulative 
nor redundant, bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim of entitlement to service connection for 
residuals of a chronic lumbar strain.


CONCLUSIONS OF LAW

1.  The August 5, 1998 RO decision which denied entitlement 
to service connection for urine incontinence, fecal 
incontinence, tremors and Hepatitis C, all claimed as 
secondary to service-connected coccygodynia, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001). 

2.  The October 19, 1983 RO decision which denied entitlement 
to service connection for residuals of a chronic lumbar 
strain is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).

3.  New and material evidence to reopen the claim for service 
connection for urinary incontinence, fecal incontinence, 
tremors and Hepatitis C, all claimed as secondary to service-
connected coccygodynia, has not been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

4.  New and material evidence to reopen the claim for service 
connection for residuals of a chronic lumbar strain has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108 claims that were previously 
and finally denied may be reopened if new and material 
evidence has been presented.  New evidence submitted to 
reopen a claim will be presumed credible solely for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  If the Board's decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The Board is mindful that the veteran's representative has 
advanced the argument that the RO has defacto reopened the 
previously decided claims and that, therefore, the duty to 
assist has arisen.  The argument follows that the duty to 
assist mandates a remand and affording medical examinations.  
Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Urinary Incontinence, Fecal Incontinence, Tremors and 
Hepatitis C

By an unappealed rating action dated August 5, 1998, the RO 
denied entitlement to service connection for urinary 
incontinence, fecal incontinence, tremors and Hepatitis C, 
all claimed as secondary to service-connected coccygodynia.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the August 1998 rating 
determination consisted of the veteran's service medical 
records which included, inter alia, the absence of 
complaints, treatment or diagnoses relating to the claimed 
conditions.  Also of record at the time of the August 1998 
rating are numerous outpatient treatment records as well as 
examination reports, which demonstrated then existing urinary 
incontinence, tremors, chronic constipation and Hepatitis C, 
but without any medical evidence associating such 
disabilities to coccygodynia, the service-connected 
disability. 

In the context of the current claim, a substantial volume of 
treatment records pertaining primarily to spinal pathology 
has been submitted.  However, such records continue to be 
silent as to any association between the claimed disorders 
and the veteran's service-connected coccygodynia.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in August 1998, the 
claim failed because the evidence did not demonstrate an 
etiologic association between the claimed disabilities 
existing in 1998 and the service-connected disability.  The 
evidence recently submitted still fails to competently 
demonstrate, or even address, such an association.  
Therefore, it adds nothing substantive to the record that was 
not included in the evidence at the time of the prior denial.

Accordingly, the Board finds that the evidence recently 
submitted bears directly, but not substantially upon the 
specific matters under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claims.  Based on the foregoing, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claims, 
the prior decision remains final.  Accordingly, the benefit 
sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Residuals of a Chronic Lumbar Strain, to include Herniated 
Lumbar Discs, Degenerative Arthritis of the Lumbar Spine and 
Lower Extremity Muscle Weakness; and Cervical Myelopathy at 
C3-C4

In a February 1974 unappealed rating determination, service 
connection was established limited to coccygodynia only.  In 
an October 19, 1983 rating decision, the RO denied 
entitlement to service connection for residuals of a chronic 
lumbar strain and scoliosis to the right.  Inasmuch as the 
veteran did not perfect a timely appeal(s), the RO's 
decision(s) is/are final.  38 U.S.C.A. § 7105.

The medical record at the time of those prior decisions 
included the veteran's service medical records as well as 
examination reports and X-ray results.  Service medical 
records were silent as to complaints, treatment or diagnoses 
relating to the cervical spine.  Service clinical records 
from September 1973 diagnose chronic lumbar strain secondary 
to old injury prior to service.  X-rays failed to reveal any 
fracture of the coccyx.  According to a report from Dr. R B. 
dated in March 1977, the veteran was seen in 1973 and had a 
normal MRI, normal neurological examination; X-rays of the 
lumbar and thoracic spine were negative.  However, a 
retrolisthesis L5-S1 was visualized along with a slight 
scoliosis to the right.  Joint spaces of the lumbar spine 
were reported as preserved in a September 1978 X-ray report.  
The VA rating decision concluded that the record demonstrated 
that the veteran's lumbar strain was the result of an old 
injury sustained prior to service.  

It has been over twenty years since that determination.  
Substantial additional spinal pathology became manifest in 
the mid to late 1990's to include herniated nucleus pulposus 
at several levels of the lumbar spine; disc herniations of 
the cervical spine with cervical cord impingement and 
degenerative arthritis of the lumbar spine etc.

A VA physician penned a letter in June 2000 to the effect 
that he felt that the veteran's cervical spondylosis could be 
related to the initial trauma.  The veteran's representative 
has submitted medical treatise evidence which purports to 
outline a possible chain of causation leading to the 
veteran's current back pathology.  

Under the circumstances, the Board believes that this letter 
from June 2000 together with the treatise evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the letter 
constitutes new and material evidence, and the veteran's 
claim has therefore been reopened.

The Board notes that a comprehensive VA examination of July 
2000 essentially disputes the June 2000 opinion.  Moreover, 
"[g]enerally an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise 'is too general and inconclusive'".  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirements of medical evidence of nexus).

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, additional development is required and a full de 
novo review and weighing of all of the evidence by the RO is 
in order as more particularly set forth in the remand portion 
of this decision.




ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
urinary incontinence, fecal incontinence, tremors and 
Hepatitis C secondary to service-connected coccygodynia, the 
appeal is denied. 

The veteran's claim of entitlement to service connection for 
residuals of a chronic lumbar strain, to include herniated 
lumbar discs, degenerative arthritis of the lumbar spine and 
lower extremity muscle weakness; and cervical myelopathy at 
C3-C4. is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

The Board observes that an opinion offered in June 2000 was 
to the effect that the veteran's cervical pathology could be 
related to the "initial" trauma.  Inasmuch as the record 
suggests that the veteran experienced back trauma prior to 
service, it is unclear as to whether the examiner is 
referring to trauma that pre-existed service or that which 
occurred during service.  Nevertheless, while the July 25, 
2000 opinion by two VA physicians appears to be quite 
thorough in its review of the medical history at issue, the 
opinion might be viewed as somewhat more circumscribed 
because it denies an association between the present spinal 
pathology and service-connected coccygodynia as contrasted 
with the trauma in service.  The Board is of the opinion that 
the record should be clarified in these regards.

The current symptomatology associated with the veteran's 
service-connected coccygodynia was documented prior to the 
veteran's back condition apparently having undergone a severe 
retrogression.  At this juncture, there is symptomatology 
associated with service-connected and non service-connected 
condition.  Accordingly, the Board considers that the record 
should reflect the current status of the service-connected 
disability in order to fairly evaluate the disability and 
clearly delineate complaints and clinical findings due solely 
to the service connected disability.

As noted above, the RO has not issued a statement of the case 
on the issue pertaining to whether new and material evidence 
has been received to warrant reopening a claim of entitlement 
to service connection for mental disorder secondary to 
service-connected coccygodynia.  Where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The claims file together with a copy 
of this decision should be referred to 
the examiner who authored the June 9, 
2000 letter so that he may be given the 
opportunity to review the file and 
supplement his opinion with any reasons 
and bases therefor.  If the physician 
believes that an examination is warranted 
the veteran should be scheduled for an 
examination.  The complete rationale for 
all opinions expressed must be provided.  
All reports should be typed.

2.  Thereafter, the claims file should be 
referred to the examiners who conducted 
the July 25, 2000 examination.  The 
examiners are requested to review their 
report as well as any evidence submitted 
since they prepared their report.  The 
examiners are requested to offer an 
opinion, without resort to speculation as 
to which, if any, of the spinal pathology 
currently manifest is as likely as not 
related to the veteran's service-
connected coccygodynia and/or the trauma 
the veteran experienced in service.  If 
an opinion cannot be made without resort 
to speculation, the examiners should so 
state and give reasons as to why such 
would be speculative.

If the physicians believe that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

If one or more of the examiners is 
unavailable, another qualified physician 
should review the claims folders and 
provide the requested information.

3.  Thereafter the veteran should be 
afforded a VA examination to ascertain 
the extent of disability solely 
attributable to coccygodynia.  In this 
respect, an examiner must clearly 
differentiate the symptomatology caused 
by a service connected disorder from that 
caused by any non-service connected 
disorder(s).  Webster v. Derwinski, 1 
Vet. App. 155, 159 (1991).

All appropriate tests and studies should 
be performed and all findings must be 
reported in detail.  If there are other 
disorders found, in addition to 
coccygodynia, the examiner should 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to completion of the examination 
report.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file and readjudicate 
the issues in appellate status.  

If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  The RO should also 
issue a statement of the case to the 
veteran and representative addressing the 
issue of whether new and material 
evidence has been received to warrant 
reopening a claim of entitlement to 
service connection for mental disorder 
secondary to service-connected 
coccygodynia.

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  However, the 
issue pertaining to whether new and 
material evidence has been received to 
warrant reopening a claim of entitlement 
to service connection for a mental 
disorder secondary to coccygodynia should 
not be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  No action is required of the veteran until he is 
notified by the RO.  The veteran is free to 
submit additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



